ORDER PER CURIAM. After a bench trial, Noah Smith appeals the judgment in his favor awarding $500 in damages against Reconditioned Appliances. Appellant contests the trial court erred by: (I) improperly applying the wrong measure of damages; (II) failing to award consequential and incidental damages; (III) failing to find Respondent liable for the damage allegedly caused by Respondent; and (IV) failing to submit his cause to a jury. We affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).